                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 COLE’S WEXFORD HOTEL, INC.,                   )
 on its own behalf and on behalf of all        )
 others similarly situated,                    )   Civil Action No. 10-1609
                                               )
                Plaintiffs,                    )
           v.                                  )
                                               )
 HIGHMARK INC.,                                )
                                               )
                Defendant.                     )
                                               )
                                               )

                                             ORDER

       AND NOW, this 21st day of January, 2020, for the reasons set forth on the record at the
hearing on January 21, 2020, the court HEREBY DENIES the objections filed by plaintiff
Cole’s Wexford Hotel, Inc. (ECF No. 699) to the Report and Recommendation (“R&R”) (ECF
No. 692) issued by the Special Master in this case;
       IT IS FURTHER ORDERED that the objections filed by defendant Highmark, Inc.
(“Highmark”) (ECF Nos. 698, 700) to the R&R are GRANTED to the extent the court rejects
the first two sentences of the second full paragraph on page 63 of the R&R, which read as
follows:
       Having reviewed declarations and having heard oral argument, and having asked
       clarifying factual questions of the requesting parties, the Special Master observes
       that the 2002 Master Agreement reflected one business paradigm, where Highmark
       and UPMC appear to have agreed to stay in their own lane of business for ten
       years—Highmark would offer insurance and UPMC would offer health care
       provider services. That paradigm has essentially ended;

       IT IS FURTHER ORDERED that the R&R is adopted as the opinion of the court, subject
to the court’s insertion of the following two sentences at the beginning of the second full paragraph
on page 63 of the R&R:
       The Special Master observes plaintiff’s view of the 2002 Master Agreement is that
       it reflected one business paradigm, where Highmark and UPMC appear to have
       agreed to stay in their own lane of business for ten years—Highmark would offer
    insurance and UPMC would offer health care provider services. If that paradigm
    existed, it has essentially ended;

    IT IS FURTHER ORDERED that Highmark’s objections are DENIED IN ALL
OTHER RESPECTS.


                                       IT IS SO ORDERED.

                                       /s/ JOY FLOWERS CONTI
                                       Joy Flowers Conti
                                       Senior United States District Court Judge




                                          2
